Case 18-00369-TLM      Doc 78    Filed 04/10/19 Entered 04/10/19 13:50:41     Desc Main
                                 Document     Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT

                                DISTRICT OF IDAHO


 IN RE:
                                               Case No. 18-00369-TLM
 SCOTT ARTHUR JENSEN and
 KATHERINE ANN JENSEN,
                                               Chapter 7
        Debtor.

                                         ORDER


       Based on the Decision entered orally on this date and good cause appearing,

       IT IS HEREBY ORDERED that Trustee’s Motion to Sell Real Property, Doc. No.

63, is DENIED.

       Additionally, Debtors are HEREBY ORDERED to amend their schedules and

statements of financial affairs consistent with the Decision.

DATED: April 10, 2019


                                     _________________________
                                     TERRY L. MYERS
                                     U.S. BANKRUPTCY JUDGE




ORDER - 1
